                                                                                                        4/14/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PROSPERO TIRE EXPORT, INC., ET AL.,


                                   Plaintiffs,                 1:19-cv-008350 (ALC)
                 -against-
                                                               ORDER
 MAERSK LINE A/S and WESTSIDE
 EXPORTS LLC,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

        This action was commenced in the District of Puerto Rico. On July 30, 2019, the District

of Puerto Rico issued an order granting Plaintiffs Multi Recycling & Manufacturing Corp. and

JDJ Recycling Guayama, Corp. (“Plaintiffs”) a period of 30 days to retain new counsel. ECF No.

52. The Order stated, “failure to comply with this order shall result in dismissal without

prejudice of their claims.” Id. To date, Plaintiffs have not retained new counsel. Accordingly,

these Plaintiffs’ claims are dismissed without prejudice for failure to prosecute pursuant to Fed.

R. Civ. P. 41(b). See LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“[I]t

is unquestioned that Rule 41(b) also gives the district court authority to dismiss a plaintiff's case

sua sponte for failure to prosecute . . .”).

SO ORDERED.

Dated: April 14, 2020                              ___________________________________
       New York, New York                               ANDREW L. CARTER, JR.
                                                         United States District Judge
